                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     MARSHALL DIVISION

DOMINIC D. MILLER                                §

VS.                                              §                CIVIL ACTION NO. 2:20cv390

DAVID McKNIGHT, ET AL.                           §
                                      ORDER TO AMEND

       Before the Court is Plaintiff’s civil rights lawsuit filed under 42 U.S.C. § 1983. Plaintiff

is housed at the Marion County Jail. A review of Plaintiff’s complaint—and subsequent letters to

the Court—reveal that Plaintiff is complaining about an arrest. However, more details are needed,

particularly concerning whether Plaintiff has been charged or convicted of a crime, which seems

to form the basis of his lawsuit.

       Rule 8(a), Fed. R. Civ. P., requires that pleadings setting out a claim for relief contain a

short and plain statement of the claim showing that the pleader is entitled to relief. A short and

plain statement of the claim is one which gives the defendant fair notice of what the plaintiff’s

claims are and the grounds upon which they rest. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). Moreover, in order for Plaintiff to bring a lawsuit under 42 U.S.C. § 1983, he must show

that his rights are being violated by people acting under color of state law. Accordingly, it is

       ORDERED that Plaintiff shall have thirty (30) days from receipt of this order to file an

amended complaint—on the standardized form. In this repleading, Plaintiff shall explain in detail,

with specifics, how his constitutional rights were violated, specify how each Defendant(s)

personally violated his constitutional rights, and shall also explain how he was harmed or injured

by the actions of the Defendant(s). Plaintiff should explain whether he has been charged or

convicted and shall identify the case number if so. Plaintiff should be sure to place the cause

                                                 1
number, 2:20-cv-390, on the amended complaint. Plaintiff should be as clear and concise as

possible. Failure to replead in conformity with this order may result in dismissal of the complaint.

Finally, it is

        ORDERED that the Clerk of Court shall send a copy of the standardized section 1983 civil

rights lawsuit form to Plaintiff at his address so that he may fill it out and return it to the Court.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 19th day of January, 2021.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
